DETAILED ACTION
Claims 1-7, 9-17, 19 and 20 are pending in the Instant Application.
Claims 1-7, 9-17, 19 and 20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 7, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Serghi et al. (“Serghi”), United States Patent Application Publication No. 2009/0089365.

As per claim 1, Serghi discloses a system comprising: a plurality of computing clusters each comprising computer memory and a computer processor; 
a distributed database running on one or more of the plurality of the computing clusters and that interacts with a client application running on a client computer, the distributed database ([0016] wherein the clusters of web service replicas are the distributed database that interacts with client applications) configured to: 
store data of the distributed database in shards distributed among computing clusters of the distributed database ([0042] wherein an algorithm selects and groups together the replica applications recognized as shards); and 
scale the one or more of the plurality of computing clusters that interact with the client application running on the client computer based on the delay threshold ([0016] wherein the creation of additional clusters is the scaling in the cluster system, wherein the creation is based on “delay threshold” as it is based on the optimal response time back to the client);
an activity monitor service configured to: 
monitor interactions between the client application and the distributed database ([0069]-[0070] wherein polling is performed of the clusters regarding the interactions of the clients, and wherein each broker receives the communication delays); and 
generate, from the monitoring of the interactions between the client application and the distributed database, workload data describing the interactions between the client application and the distributed database, wherein the workload data indicates a delay  of each computing cluster of the plurality of computing clusters in performing one or more operations for the client application ([0048] wherein the delay is determined for each WSG in question (computing clusters with the services to interact with the client application)); and 
a task assigning service configured to: 
determine  whether the workload data satisfies the delay threshold corresponding to the delay of each computing cluster of the plurality of computing clusters in performing the one or more operations for the client application ([0057] wherein the cluster that satisfies  the requirements i.e. delay threshold, is determined for each client application); and 
when the workload data satisfies the delay threshold corresponding to the delay  of each computing cluster of the plurality of computing clusters in performing the one or more operations for the client application, assign  a particular subset computing ([Abstract] wherein the replica is chosen to perform the assigned task for the client application, when that replica satisfies the delay threshold as described as being performed at run time as described in [0063]). 

As per claim 2, Serghi discloses the system of claim 1, wherein the task assigning service is further configured to assign, based on the workload data, a second computing cluster to a leader role in the distributed database, wherein assigning the second computing cluster to a leader role comprises identifying  a respective computing cluster having a lowest delay in performing the one or more operations for the client application ([0054]-[0056] wherein a second cluster is identified as the “leader role” after having the lowest delay).  

As per claim 3, Serghi discloses the system of claim 2, wherein to identify the respective cluster having the lowest delay in performing the one or more operations for the client application, the task assigning service is configured to: identify a frequency for each([0068]-[0069] wherein the frequency of the operation is the frequency of each operation in the queue); identify a delay value for each operation for each computing cluster ([0069] wherein s is the delay for each operation in the queue); and find, for each computing cluster, a weighted delay value that incorporates an aggregation of the delay values for the computing cluster, wherein the delay values in the aggregation of the delay values have been weighted according to the frequency of the corresponding operations ([0071]-[0072] wherein EU(n) is the aggregation of the delay and frequency in the queue values described above).

As per claim 4, Serghi discloses the system of claim 2, wherein the lowest delay corresponds to a tail delay based on a delay distributed between two or more computing clusters of the plurality of computing clusters, the delay distribution defined by a round-trip time between the two or more computing clusters of the plurality of computing clusters ([0069] wherein round-trip times are described as being used).  

As per claim 5, Serghi discloses the system of claim 1, wherein generating, from the monitoring of the interactions between the client application and the distributed database, the workload data describing the interactions between the client application and the distributed database comprises: receiving historical data comprising historical interactions between the client and the distributed database ([0069]-[0070] wherein historical data is used to calculate the average service time); and generating predicted workload data describing the interactions between the client application and the distributed database based on the received historical data ([0071]-[0072] wherein the estimated workload is described as calculating the load estimation based on historical information). 

As per claim 7, Serghi discloses the system of claim 1, wherein assigning the particular subset of the plurality of computing clusters the replica role in the distributed database occurs subsequent to the task assigning service assigning a second computing cluster to a leader role in the distributed database ([0051]-[0052] wherein the newly determined best replica is given the leader role and is sent the request).   

As per claim 9, Serghi discloses the system of claim 1, wherein the activity monitor service and the task assigning service are running on one or more of the computing clusters ([0041] wherein the broker in a node assigns the cluster, and the same node monitors services as described in [0070]).  

As per claim 10, Serghi discloses the system of claim 1, wherein one of the computing clusters of the plurality of computing clusters comprises the client computer ([Fig. 1] and [0033] wherein the client computer 118 is part of the cluster 112).  

As per claim 11, Serghi discloses a method comprising: 
monitoring interactions between a client application and a distributed database ([0069]-[0070] wherein polling is performed of the clusters regarding the interactions of the clients, and wherein each broker receives the communication delays), wherein the distributed database runs on at least one or more of computing clusters and interacts with a client application running on a client computer ([0016] wherein the clusters of web service replicas are the distributed database that interacts with client applications), wherein each computing cluster comprises computer memory and a computer processor ([Figure 1] wherein application servers are described, wherein the application server would have a computer memory and processor), wherein the distributed database is configured to store data of the distributed database in shards distributed among computing clusters of the distributed database ([0042] wherein an algorithm selects and groups together the replica applications recognized as shards) and scale the ([0016] wherein the creation of additional clusters is the scaling in the cluster system, wherein the creation is based on “delay threshold” as it is based on the optimal response time back to the client); 
generate, from the monitoring of the interactions between the client application and the distributed database, workload data describing the interactions between the client application and the distributed database, wherein the workload data indicates a delay  of each computing cluster of the plurality of computing clusters in performing one or more operations for the client application ([0048] wherein the delay is determined for each WSG in question (computing clusters with the services to interact with the client application)); 
determining whether the workload data satisfies the delay threshold  corresponding to the delay of each computing cluster of the plurality of computing clusters in performing the one or more operations for the client application ([0057] wherein the cluster that satisfies  the requirements i.e. delay threshold, is determined for each client application); and 
when the workload data satisfies the delay threshold corresponding to the delay ([Abstract] wherein the replica is chosen to perform the assigned task for the client application, when that replica satisfies the delay threshold as described as being performed at run time as described in [0063]). 
.  
As per claim 12, Serghi discloses the method of claim 11, further comprising: determining a respective computing cluster having a delay in performing the one or more operations for the client application; and assigning, based on the determination of the respective computing cluster having the lowest delay in performing the one or more operations for the client application, a second computing cluster to a leader role in the distributed database ([0054]-[0056] wherein a second cluster is identified as the “leader role” after having the lowest delay).  

As per claim 13, claim 13 is the method performed by the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the method performed by the system of claim 4 and is rejected for the same rationale and reasoning. 

 As per claim 15, claim 15 is the method performed by the system of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the method performed by the system of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 19, Serghi discloses the method of claim 11, wherein generating the workload data describing the interactions between the client application and the distributed database occurs at an activity monitor service ([0069]-[0070] wherein the average time for service requests between clients and the clusters of databases are determined) and wherein determining whether the workload data satisfies the delay threshold corresponding to the delay of each computing cluster of the plurality of computing clusters in performing the one or more operations for the client application occurs at a task assigning service, and wherein the activity monitor service and the task assigning service are executing on one or more of the computing clusters ([0041] wherein the broker in a node assigns the cluster, and the same node monitors services as described in [0070]).  

As per claim 20, claim 20 is the method performed by the system of claim 10 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Serghi in view of Blanchflower et al. (“Blanchflower”),  United States Patent Application Publication No. 2014/0095505.

As per claim 6, Serghi discloses the system of claim 1, but does not disclose wherein the plurality of computing clusters execute computing tasks configured to create virtual machines.  However, Blanchflower teaches wherein the plurality of computing clusters execute computing tasks configured to create virtual machines ([0014] wherein mirroring of the data servers creates virtual machines that are copies of the main server and [0028] as the tasks may require more virtual machines to be used).
Both Serghi and  Blanchflower describe assigning tasks to clusters and scale the system. One apply the additional of virtual machines in Blanchflower to the addition of servers in Serghi to teach the claimed invention. It would have been obvious to one of ordinary skill it the art before the effective filing date of the invention to combine the method of determining a cluster by delay in Serghi with the additional virtual machines in Blanchflower to be able to scale the system without the client knowing. 

As per claim 16, claim 16 is the method performed by the system of claim 6 and is rejected for the same rationale and reasoning. 


Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As a result of the amendment, the Double Patenting rejection of claims 1-20 has been withdrawn. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168